Citation Nr: 0610168	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-25 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for cervical strain with spondylosis and disc 
space narrowing with moderate foraminal compromise.

2.  Entitlement to an initial evaluation in excess of 
20 percent for status post lumbar discectomy with 
degenerative disc disease and spondylosis.

3.  Entitlement to an initial compensable evaluation for 
right wrist carpal tunnel syndrome disability.

4.  Entitlement to service connection for numbness of the 
second and third fingers of the right hand.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
August 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A September 2002 rating decision 
granted service connection for status post lumbar discectomy 
with degenerative disc space disease and spondylosis, 
assigning a 20 percent disability rating; cervical spine 
strain with spondylosis and disc space narrowing with 
moderate foraminal compromise, assigning a 20 percent 
disability rating; and, right wrist carpal tunnel syndrome, 
assigning a noncompensable disability rating.  A January 2004 
rating decision denied entitlement to service connection for 
numbness of the second and third fingers of the right hand.  
The veteran testified at a personal hearing before the Board 
in March 2005.

The Board notes that the September 2002 rating decision also 
granted service connection for sinusitis, hearing loss, and 
denied entitlement to service connection for right shoulder 
disability, sleep disorder, and left elbow disability.  The 
veteran included these issues in the January 2003 notice of 
disagreement, however, withdrew his appeal in September 2003.  
Thus, these issues are not in appellate status.

In the January 2003 notice of disagreement, the veteran noted 
that tinnitus was not included in the evaluation of his 
service-connected hearing loss.  The Board acknowledges that 
the veteran did not initially file a claim of service 
connection for tinnitus in February 2002.  Although the RO 
informally addressed the veteran's statement regarding 
tinnitus in the January 2004 rating decision which denied 
entitlement to service connection for numbness of the second 
and third fingers of the right hand, the Board finds the 
veteran's reference to tinnitus constitutes an informal claim 
of service connection for tinnitus, and is referred to the RO 
for initial consideration.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the veteran has been provided with the notice and assistance 
provisions of the VCAA, as it pertains to his claim for 
increased disability ratings.  VCAA notice was provided in 
November 2003 with regard to his service connection claim.  
The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  VA believes 
that the Dingess ruling may be applied by analogy to other 
cases as well.  Along with initial VCAA notice pertaining to 
his increased rating claims, VA is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and that an 
effective date for the award of benefits will be assigned if 
an increased as awarded, and also include an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

The evidence of record contains VA outpatient treatment 
records for the period May 2003 to July 2004.  At the March 
2005 hearing, the veteran indicated that he had continued to 
seek treatment at the VA Medical Center (VAMC) in Charleston, 
South Carolina.  Thus, the veteran's treatment records should 
be obtained from the Charleston VAMC from July 14, 2004, to 
the present.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The veteran underwent a pre-discharge VA examination in March 
2002, which included physical examination findings regarding 
his cervical and lumbar spine disabilities, and right carpal 
tunnel syndrome disability, and he also underwent a VA spine 
examination in May 2004.  At the March 2005 Board hearing, 
the veteran testified that his spinal disabilities and right 
carpal tunnel syndrome disability had worsened.  The veteran 
underwent MRIs of the lumbar and cervical spine in October 
2004, and underwent an MRI of the cervical spine in June 
2005.  In August 2005, the veteran duly obtained and 
submitted copies of pertinent records pertaining to the MRI 
findings.  Preliminary RO review of this new evidence has 
been waived by the veteran.  However, despite diligent 
attempts by the veteran in submitting recent evidence, after 
reviewing the record and in light of his March 2005 
testimony, the Board unfortunately finds that appellate 
review must be further delayed for a VA comprehensive 
examination to ascertain the severity of his service-
connected disabilities.  First, MRIs do not necessarily 
provide evidence of the severity of the disability.  Second, 
the veteran's claim that his disabilities have worsened since 
his last examination requires VA to provide him with a new 
examination.  See VA O.G.C. Prec. Op. No. 11-95 (April 7, 
1995) (another VA examination is required when disability in 
question has undergone an increase in severity since the time 
of the last VA examination).  

Finally, with regard to the claimed service connection issue, 
the Board notes that service connection is warranted for a 
disability which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
is of the opinion that the veteran should be afforded a VA 
examination to determine any possible relationship between 
his claimed numbness in his fingers, and his service-
connected lumbar and cervical spine disabilities, and right 
wrist carpal tunnel syndrome disability.

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Obtain treatment records from the 
VAMC in Charleston, South Carolina, for 
the period July 2004 to the present.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  Schedule the veteran for a VA spine 
examination to address the current 
severity of his cervical and lumbar spine 
disabilities.  All clinical and special 
test findings should be clearly reported, 
and pertinent orthopedic and neurological 
findings should be reported to allow for 
application of both old and new rating 
criteria for disabilities of the spine.  
The examination of the lumbosacral and 
cervical spine should include range of 
motion studies.  With regard to range of 
motion testing, the examiner should 
report at what point (in degrees) that 
pain is elicited as well as whether there 
is any other functional loss due to 
weakened movement, excess fatigability or 
incoordination.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).  The examiner should also 
specifically state if ankylosis and 
muscle spasm are present.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.

4.  Schedule the veteran for a VA 
examination to address the current 
severity of his right wrist carpal 
tunnel syndrome disability and the 
nature and etiology of any current 
numbness of the second and third 
fingers of the right hand.  It is 
imperative that the claims file be made 
available to and reviewed by the 
examiner in connection with the 
examination, particularly in 
conjunction with the claim for service 
connection.  

As to the service-connected right wrist 
carpal tunnel syndrome, all clinical 
and special test findings should be 
clearly reported, and the examiner 
should perform any radiological studies 
of the wrist deemed necessary.  The 
examination of the wrist should include 
range of motion studies, commentary as 
to the presence and extent of any 
painful motion or functional loss due 
to pain, specific information as to the 
frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  
Additionally, the examiner should 
express an opinion as to whether or not 
there is an incomplete or complete 
paralysis of the wrist.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.

As to the claim for service connection 
for numbness of the second and third 
fingers of the right hand, all necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

 a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current numbness of the second and 
third fingers of the right hand is 
related to the veteran's period of active 
service?

 b) Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current numbness of the second and 
third fingers of the right hand was 
caused or aggravated by his service-
connected disabilities, to include his 
lumbar and cervical spine disabilities, 
and/or his right wrist carpal tunnel 
syndrome disability?  

The examiner is requested to provide a 
rationale for any opinions expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

5.  Review the expanded record and 
determine if higher ratings are warranted 
for the claimed disabilities, and if 
service connection is warranted.  
Consider both old and new rating criteria 
as it applies to the veteran's service-
connected lumbar and cervical spine 
disabilities.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


